Title: James Madison to Robley Dunglison, 14 October 1831
From: Madison, James
To: Dunglison, Robley


                        
                            
                                Dear Sir,
                            
                            
                                
                                    
                                
                                Octr. 14. 1831
                            
                        
                        I feel some regret at disappointing the wishes of Mr Brooks conveyed in yours of the 11th. But I am unwilling
                            to expose the Portrait of Mr. Jefferson by Stuart, to the casualties however slight, of a removal to a distance however
                            small. I have had some experience, which strengthens my reluctance. I have a portrait of Mr. J. by the Elder Peale taken
                            at his age, when Independance was declared. If this wd satisfy Mr. B. it will be forwarded by the first good opportunity
                            that may offer or that may be suggested
                        My Rheumatism is in Statu quo.  My general health rather improved. Mrs. M. is suffering somewhat from the
                            prevailing cold. As always she joins in the best respe<ct> & cordial regards to Mrs. D. & yours<elf> which I
                            pray you to accept
                        
                            
                                
                            
                        
                    